Citation Nr: 9934510	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-26 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation greater than 
70 percent for bipolar disorder.

2.  Whether the evaluation of bipolar disorder was properly 
reduced from 70 percent to 50 percent, effective August 1, 
1999.
 
3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1976, 
and from January 1980 to July 1995.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bipolar disorder, evaluated as 
70 percent disabling.  The appeal also arises from the 
January 1997 rating decision which denied entitlement to a 
total rating based upon individual unemployability due to 
service-connected disability.  In the course of his appeal 
the veteran was notified by a rating action in January 1999 
that the RO proposed to reduce his evaluation for bipolar 
disorder to 50 percent.  He received notice of his right to 
submit evidence and argument to oppose the reduction.  By a 
rating decision in May 1999 the RO reduced the rating of 
bipolar disorder to 50 percent effective August 1, 1999.  The 
veteran has also appealed that action. 


REMAND

Inasmuch as the regulations pertaining to the rating of 
psychiatric disabilities were revised effective November 7, 
1996, during the pendency of the veteran's service connection 
claim, and the subsequent appeal of the evaluation of bipolar 
disorder, he was entitled to initial evaluation of his 
disability under either the previously existing regulations 
or the newly amended regulations, - whichever is determined 
to be more favorable in his individual case.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991); VAOPGCPREC. 11-97.  
With regard to the newly revised rating criteria, the Board 
notes the recent holding of the U. S. Court of Appeals for 
Veterans Claims (Court) in Rhodan v. West, 12 Vet. App. 55 
(1998) that for any date prior to the effective date of the 
amended regulations, the Board may not apply the revised 
schedular criteria to a claim.  

Although the rating decision of October 1996 refers to 
elements of the old rating criteria, such a "impairment of 
social and industrial adaptability," the statement of the 
case (SOC) issued in August 1997 informs the veteran that 
only the new criteria were applied.  The May 1999 rating 
decision and supplemental statement of the case addressing 
the reduction to 50 percent, were based only on the pre 1996 
rating criteria.  Accordingly, on remand the RO must 
reconsidered the rating reduction on the basis of both the 
old and the revised regulations.

With regard to the issue of entitlement to total rating based 
upon individual unemployability due to service-connected 
disability, a claim which is inextricably intertwined with 
another claim which remains undecided and pending before the 
VA must be adjudicated prior to a final order on the pending 
claim.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  Inasmuch 
as the total rating claim is inextricably intertwined with 
the evaluation of bipolar disorder, appellate review of that 
issue also must be deferred pending reevaluation on remand.  

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

1.  The RO should rview evaluation of the 
appellant's service-connnected bipolar 
disorder, applying the old rating 
criteria for all periods prior to 
November 7, 1996, and both the old and 
the new rating criteria for all periods 
beginning November 7, 1996.  For any such 
claims that are not resolved to the 
appellant's satisfaction, the RO should 
correctly inform the veteran of the 
applicable rating criteria.  The RO 
should then review the claim of 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disability.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and the applicable time to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


